Citation Nr: 0704391	
Decision Date: 02/12/07    Archive Date: 02/22/07

DOCKET NO.  99-03 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to compensation for impotency, secondary to 
medication prescribed by a Department of Veterans Affairs 
medical facility, pursuant to 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran had active service from March 1979 to November 
1981.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, that denied the above claim.  This matter 
was previously before the Board in July 2003, August 2004 and 
March 2005, when it was remanded for additional development.


FINDING OF FACT

The medical evidence of record demonstrates that the 
veteran's impotency is not proximately due to carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar incidence of fault on the part of the VA, nor is it 
the result of an event that was not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for compensation under the provisions of 
38 U.S.C.A. § 1151 for impotency have not been met.  
38 U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. § 3.361 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to assist and notify

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the 
instant claim.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi,16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1) (2006).  The notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

Regarding timing of notice, in Pelegrini, at 120, the United 
States Court of Appeals for Veterans Claims (CAVC) has held 
that where notice was not mandated at the time of the initial 
AOJ decision, the AOJ did not err in not providing the notice 
prior to the initial AOJ adjudication; instead, the claimant 
has the right to timely content-complying notice and proper 
subsequent VA process.  The claim on appeal was initiated 
prior to the enactment of the VCAA.  An April 2005 letter 
informed the veteran of the VCAA and its mandates regarding 
his claim for compensation under 38 U.S.C.A. § 1151, of his 
and VA's respective claims development responsibilities, and 
his duty to submit any additional evidence or information 
that he may have pertaining to his claim.  The claim was 
subsequently readjudicated in Supplemental Statements of the 
Case (SSOCs) dated in August 2005 and August 2006.  See 
Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App. Dec. 21, 
2006).  Notably, the veteran has had actual knowledge of the 
need for competent medical evidence supportive of his claim 
since a May 1999 RO hearing and follow-up letter.  As the 
claim is denied, there is no prejudice to the veteran by 
failing to notify him regarding initial ratings assigned and 
effective dates of award.  See Dingess v. Nicholson, 19 Vet. 
App. 473, 491 (2006).  The veteran has received all essential 
notice, has had a meaningful opportunity to participate in 
the development of his claim, and is not prejudiced by any 
technical notice deficiency along the way.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Regarding the duty to assist, the RO has obtained the 
veteran's service medical records, and post-service private 
and VA treatment records.  The veteran is noted to have filed 
a claim for disability benefits with the Social Security 
Administration.  It is not contended, and it is not shown, 
that such records are relevant to the claim on appeal.  The 
veteran's representative asserted in December 2006 that the 
duty to assist required VA to determine if there were medical 
quality assurance records, and to obtain and consider such 
records.  However, the representative did not explicitly 
state that such records actually existed.  The United States 
Court of Appeals for Veterans Claims (Court) has stated that 
the duty to assist is not a license for a "fishing 
expedition" to ascertain whether there might be unspecified 
information which could possibly support a claim.  See Counts 
v. Brown, 6 Vet. App. 473, 476 (1994); Gobber v. Derwinski, 2 
Vet. App. 470, 472 (1992).  Further, such records are 
protected from disclosure by 38 U.S.C.A. § 5705(a) and will 
not be sought on remand.

VA scheduled the veteran for examination on several occasions 
to obtain clinical findings and opinion as necessary to 
decide the case.  He has failed to report for VA examination 
and no good cause is shown for his recent failures to report.  
As such, a medical opinion had to be obtained based solely 
upon review of the claims folder.  The June 2006 VA 
examiner's recommendation for additional urology 
investigation as to the potential causes of the veteran's 
impotence cannot be accomplished due to the veteran's failure 
to cooperate in the development of his claim, and the claim 
must be decided based upon the evidence of record.  See 
38 C.F.R. § 3.655(b) (2006).  The duty to assist is not a 
one-way street.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  
There is no reasonable possibility that, absent the veteran's 
cooperation, any further assistance to the veteran by VA 
would be capable of substantiating his claim.




II.  Factual summary

The veteran contends that he suffers from impotency secondary 
to medications prescribed by VA to treat non-service 
connected disability.  In particular, he states that 
impotency is a known side-effect of his VA prescribed 
medications such as Sertraline, Nefazodone, Fluoxetine and 
Amitriptyline.

In pertinent part, the veteran's medical records show his 
treatment at Gallup Indian Medical Center (GIMC), PHS Indian 
Hospital and VA clinics in New Mexico for orthopedic 
complaints, hypertension and alcohol (ETOH) abuse beginning 
in the early 1990s.  In February 1994, his treating physician 
at GIMC notated that a prescription of Elavil should be 
considered if his orthopedic complaints persisted.  In 
September 1994, his kidney function (fxn) was being monitored 
due to increased blood urea nitrogen (BUN).  He had several 
emergency room visitations in 1995 due to ETOH abuse and 
withdrawal with malnutrition, alcoholic ketoacidosis, 
probable ETOH gastritis, and mild alcoholic hepatitis.

In a statement dated November 1995, the veteran reported 
being prescribed Amitriptyline by Dr. [C.B.] to help him 
sleep at night.

An October 1996 Doppler ultrasound of the testicles, 
performed at GIMC, indicated an impression of right-sided 
hemiscrotal hematoma.  A March 1997 clinical record noted 
that the veteran requested Amitriptyline for sleep difficulty 
that he had previously been prescribed by VA.  A prescription 
was refused as he was leaving care within two weeks.  In 
April 1997, he reported right testicular pain with a history 
of injury in 1996.

In May 1997, the veteran presented to the Phoenix, Arizona, 
VA outpatient clinic to establish a primary care provider 
(PCP).  He reported symptoms of depression, decreased 
concentration and sleep disturbance secondary (2º) to chronic 
pain syndrome.  He reported some past relief of symptoms with 
Amitriptyline/Elavil(r), and had been taking an unknown dose 
every night (qhs) for sleep and pain.  He had been living at 
the Salvation Army, per court order, for alcoholism.  The 
physician diagnosed depression secondary to medical 
condition, and prescribed three 25 mg. Elavil tablets at 
night for "sleep/pain."  In July 1997, based upon symptoms 
of increased pain and sleep disturbance, his Elavil(r) was 
increased to three 50 mg. tablets at night and a prescription 
of Sertraline 100 mg, 1/2 tablet increased to one tablet after 
two weeks, was added.  He was warned of some dryness of the 
mouth.  In August 1997, he was receiving counseling on ways 
to change environmental factors to deal with pain more 
effectively.  In October 1997, the veteran requested an 
increase in his Amitriptyline to help him sleep.  A medical 
(med) review (rev) was discussed with the veteran.

A December 1997 VA clinical record first reflects the 
veteran's report of impotency.  His blood pressure medication 
was changed at his request, and his Amitriptyline 
prescription was noted as 200 mg. at night.  Later that 
month, he reported discouragement with experiencing 
impotency, and did not want to take any additional 
medications.  A prescription of Nefazodone 100 mg. was added 
based upon impressions of depression related to general 
medical condition and chronic pain, and alcohol dependence in 
early remission.  In January 1998, his treating clinician 
discussed with him that his impotency was related (R/T) to 
his medications (meds).  In August 1998, his prescriptions of 
Sertraline and Elavil were discontinued due to complaint of 
impotency.  It was noted that the veteran had not had a 
refill since June 1998 and had been noncompliant with his 
medications.  His Nefazodone was increased to 300 mg and 
Prozac 20 mg was added.   He was advised of the need for 
prescription (Rx), and the rationale for continued use of 
prescription.  In December 1998, it was noted that the 
veteran had not been regularly taking his Nefazodone.

At an RO hearing in May 1999, the veteran stated that he was 
totally impotent.  He attributed his impotency to VA 
prescribed medications such as Sulindac, Nefazodone, Prozac 
and Amitriptyline.  He stated that his treating physicians 
had attributed his impotency to his VA prescribed 
medications.

An August 1999 urology consultation at GIMC noted the 
veteran's complaint of erectile dysfunction probably 
secondary to medications.  His current medications included 
Nefazodone, Amitriptyline, Sulindac, Ranitidine, and Prozac.  
Examination showed that his testosterone total was normal, 
but that his free testosterone was low.  He was given an 
injection of Depotestosterone.

A September 1999 VA clinic record noted that the veteran had 
been out of Fluoxetine for about a month and needed a new 
prescription.

In September 2004, the veteran was seen at Fort Defiance 
Indian Hospital with continued to complain of erectile 
dysfunction (ED).  His prescriptions included Elavil 75 mg.  
A urology work-up was recommended.

Prescription literature states that Amitriptyline (Elavil(r)) 
is an antidepressant medication indicated for treatment of 
conditions such as depression, especially if associated with 
sleep disturbance, and nerve pain.  Side-effects that should 
be reported to the prescriber included sexual difficulties 
(decreased sexual ability or desire, difficulty ejaculating).  
Fluoxetine (Prozac(r)), Nefazodone (Serzone(r)), Sertraline 
(Zoloft(r)), are also indicated for treatment of depression.  
Sexual difficulties (decreased sexual desire or ability) are 
identified as a side-effect that usually did not require 
medical attention, but should be reported to the prescriber 
if bothersome.

The veteran's claims folder was reviewed by a VA examiner in 
June 2006.  The examination report states as follows:

I have thoroughly evaluated the veteran's claims 
folder.  The first part of my discussion will be 
some salient features of the evaluation.  I have 
evaluated the patient's medical records from 
Gallop Indian Health Service Hospital.  He has had 
numerous visits to the clinic and for urgent care 
in the mid 1990s at that facility.  At that time 
he was seen on several occasions for alcohol-
related problems.  The terms ETOH abuse and 
withdrawal were used in the medical record.  One 
specific date when the words ETOH withdrawal were 
used was on 04-27-96.  Also it is stated in those 
records that the patient has had hypertension 
since June 1994 in that he had begun treatment at 
that time.

In the patient's medical records from the Phoenix 
Veterans Administration mental health division the 
patient was seen also in the late 1990s.  There 
were notations from 09-23-97 where he was placed 
on Serzone and Elavil.  Also the diagnosis of 
depression was made on numerous instances, 
specifically depression was used in the note on 
12-22-97.  On 01-05-98 a note written by [M.Y.], 
RN, she stated that he was concerned about his 
impotence.  He was referred to the GU clinic in 
August 1999.  He was seen on 08-13-99 where a 
brief history and a brief physical examination 
were done.  He was seen for impotence.  His 
physical examination which was cursory was within 
normal limits.  A serum testosterone and free 
testosterone were obtained.  He was again seen in 
GU clinic on 08-30-99 and the statement was made 
at that date that he had impotence probably 
secondary to medications.  Importantly, it was 
stated that his total testosterone was normal, but 
his free testosterone was low.  No other 
diagnostic studies were done.  No other hormone 
analyses were done.  No tumescent studies were 
done.

Also from the Phoenix Veterans Administration 
there was a note on 12-01-01 by Dr. [C] in the 
Mental Health Division where the patient was on 
Serzone and Prozac.

With regard to the questions asked of me from the 
Appeals Management Center, I will address them at 
this time.

The first question is if the veteran has an 
additional disability erectile dysfunction or 
impotence which was approximately caused or 
aggravated by any medical treatment including 
prescribing medications afforded him by the 
Veterans Administration.  If there is no such 
relationship the doctor should specifically 
indicate so in the report.  There is a problem in 
answering this question because I believe this 
veteran has several possible explanations for his 
impotence.  First of all he does have a history of 
ethanol dependence and patients with ethanol 
dependence because of liver problems do have 
complaints of impotence.  In addition, from the 
note of 08-30-99 the patient's free testosterone 
was low.  He was given a testosterone shot at that 
time, was scheduled for return visit but I could 
find no evidence of his return visit.  Number 
three, it is correct that Serzone, Amitriptyline, 
and Prozac do have a side effect of impotence.  
One of the problems in trying to do a cause-and-
effect relationship here is I do not know when the 
patient's first complaint of impotence was.  I 
have thoroughly looked through the medical record 
and I cannot find when he first complained of 
impotence.  In addition, he does carry the 
diagnosis of depression and many patients who are 
depressed do complain of erectile dysfunction or 
impotence.

With regard to the second question, is there any 
type of relationship between the Veterans 
Administration treatment afforded the veteran any 
recurrent erectile dysfunction or impotence, the 
doctor must fully explain the relationship.  For 
example, was there any carelessness, negligence, 
lack of proper skill, error in judgment or fault 
on the part of the Veterans Administration in 
furnishing treatment or care.  As stated above, 
the patient has several reasons why there could be 
etiologic factors for his impotence.  Once again 
reviewing those is his decreased testosterone, his 
ethanol abuse, and his depression, as well as 
medications.  Because chronologically I do not 
know when the impotence began, I am unable at this 
point to offer an opinion regarding cause-and-
effect.  In addition, the patient would need 
further workup urologically because his history of 
a low testosterone and other diagnostic studies 
for impotence.

The final question is that if the doctor is of the 
opinion that any current erectile dysfunction or 
impotence was caused by Veterans Administration 
medical care including prescribing medications 
here, she should stay [sic] whether it was an 
event not reasonably foreseeable as a result of 
the treatment or care.  Was it a necessary 
consequence of medical treatment properly 
administered, with the expressed or implied 
consent of the veteran.  From my thorough 
evaluation of the claims folder, I cannot tell 
specifically when the medications specifically 
Amitriptyline, Serzone, and Prozac were begun.  In 
addition, I am unable to find any presentation by 
a physician regarding the side effects of these 
drugs; however, these drugs seem appropriately 
prescribed for his mental health conditions...

III.  Legal criteria

The veteran's claim for 38 U.S.C.A. § 1151 benefits was 
submitted in April 1998.  For claims filed on or after 
October 1, 1997, the provisions of 38 U.S.C.A. § 1151 require 
that entitlement to benefits for any injury or disease 
resulting from VA treatment be established by proof of fault 
or accident on the part of VA.  38 U.S.C.A. § 1151 (West 
2002).  See VAOPGCPREC 01-99 (February 16, 1999).  In 
pertinent part, 38 U.S.C.A. § 1151 provides that compensation 
shall be provided to a veteran for additional disability 
proximately resulting from:

"(A) carelessness, negligence, lack of proper 
skill, error in judgment or similar instance of 
fault on the part of (VA) in furnishing the 
hospital care, medical or surgical treatment, or 
examination; or (B) an event not reasonably 
foreseeable."

The regulations pertaining to claims for compensation 
pursuant to 38 U.S.C.A. § 1151 were revised and renumbered 
during the pendency of appeal.  See 69 Fed. Reg. 46,426 (Aug. 
3, 2004).  The enabling regulation for 38 U.S.C.A. § 1151 was 
renumbered from 38 C.F.R. § 3.358 to 38 C.F.R. § 3.361 and 
specifically made retroactive to all claims filed on or after 
October 1, 1997.  38 C.F.R. § 3.361, states as follows:

§ 3.361 Benefits under 38 U.S.C.  1151(a) for 
additional disability or death due to hospital 
care, medical or surgical treatment, examination, 
training and rehabilitation services, or 
compensated work therapy program.

(a) Claims subject to this section--  (1) General. 
Except as provided in paragraph (2), this section 
applies to claims received by VA on or after 
October 1, 1997.  This includes original claims 
and claims to reopen or otherwise readjudicate a 
previous claim for benefits under 38 U.S.C. 1151 
or its predecessors.  The effective date of 
benefits is subject to the provisions of § 
3.400(i).  For claims received by VA before 
October 1, 1997, see § 3.358.
       (2)  Compensated Work Therapy.  With respect 
to claims alleging disability or death due to 
compensated work therapy, this section applies to 
claims that were pending before VA on November 1, 
2000, or that were received by VA after that date.  
The effective date of benefits is subject to the 
provisions of §§ 3.114(a) and 3.400(i), and shall 
not be earlier than November 1, 2000.  
       (b)  Determining whether a veteran has an 
additional disability.  To determine whether a 
veteran has an additional disability, VA compares 
the veteran's condition immediately before the 
beginning of the hospital care, medical or 
surgical treatment, examination, training and 
rehabilitation services, or compensated work 
therapy (CWT) program upon which the claim is 
based to the veteran's condition after such care, 
treatment, examination, services, or program has 
stopped.  VA considers each involved body part or 
system separately. 
       (c)  Establishing the cause of additional 
disability or death.  Claims based on additional 
disability or death due to hospital care, medical 
or surgical treatment, or examination must meet 
the causation requirements of this paragraph and 
paragraph (d)(1) or (d)(2) of this section.  
Claims based on additional disability or death due 
to training and rehabilitation services or 
compensated work therapy program must meet the 
causation requirements of paragraph (d)(3) of this 
section.  
       (1)  Actual causation required.  To establish 
causation, the evidence must show that the 
hospital care, medical or surgical treatment, or 
examination resulted in the veteran's additional 
disability or death.  Merely showing that a 
veteran received care, treatment, or examination 
and that the veteran has an additional disability 
or died does not establish cause. 
       (2)  Continuance or natural progress of a 
disease or injury.  Hospital care, medical or 
surgical treatment, or examination cannot cause 
the continuance or natural progress of a disease 
or injury for which the care, treatment, or 
examination was furnished unless VA's failure to 
timely diagnose and properly treat the disease or 
injury proximately caused the continuance or 
natural progress.  The provision of training and 
rehabilitation services or CWT program cannot 
cause the continuance or natural progress of a 
disease or injury for which the services were 
provided.  
       (3)  Veteran's failure to follow medical 
instructions.  Additional disability or death 
caused by a veteran's failure to follow properly 
given medical instructions is not caused by 
hospital care, medical or surgical treatment, or 
examination. 
       (d)  Establishing the proximate cause of 
additional disability or death.  The proximate 
cause of disability or death is the action or 
event that directly caused the disability or 
death, as distinguished from a remote contributing 
cause.
       (1) Care, treatment, or examination.  To 
establish that carelessness, negligence, lack of 
proper skill, error in judgment, or similar 
instance of fault on VA's part in furnishing 
hospital care, medical or surgical treatment, or 
examination proximately caused a veteran's 
additional disability or death, it must be shown 
that the hospital care, medical or surgical 
treatment, or examination caused the veteran's 
additional disability or death (as explained in 
paragraph (c) of this section); and
       (i)  VA failed to exercise the degree of care 
that would be expected of a reasonable health care 
provider; or
       (ii)  VA furnished the hospital care, medical 
or surgical treatment, or examination without the 
veteran's or, in appropriate cases, the veteran's 
representative's informed consent.  To determine 
whether there was informed consent, VA will 
consider whether the health care providers 
substantially complied with the requirements of 
§ 17.32 of this chapter.  Minor deviations from 
the requirements of § 17.32 of this chapter that 
are immaterial under the circumstances of a case 
will not defeat a finding of informed consent.  
Consent may be express (i.e., given orally or in 
writing) or implied under the circumstances 
specified in § 17.32(b) of this chapter, as in 
emergency situations.  
       (2)  Events not reasonably foreseeable.  
Whether the proximate cause of a veteran's 
additional disability or death was an event not 
reasonably foreseeable is in each claim to be 
determined based on what a reasonable health care 
provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but 
must be one that a reasonable health care provider 
would not have considered to be an ordinary risk 
of the treatment provided.  In determining whether 
an event was reasonably foreseeable, VA will 
consider whether the risk of that event was the 
type of risk that a reasonable health care 
provider would have disclosed in connection with 
the informed consent procedures of § 17.32 of this 
chapter ...

A claimant bears the burden of presenting and supporting his 
claim for benefits.  38 U.S.C.A. § 5107(a) (West 2002).  In 
its evaluation, the Board shall consider all information and 
lay and medical evidence of record.  38 U.S.C.A. § 5107(b) 
(West 2002).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Board shall give the 
benefit of the doubt to the claimant.  Id.

IV.  Analysis

The veteran has been diagnosed with erectile 
dysfunction/impotency.  There is no dispute that the veteran 
has been prescribed anti-depressant medications by VA with a 
known side-effect of sexual difficulties.  There is also no 
dispute that impotency was first reported by the veteran in 
December 1997 after having been prescribed anti-depressant 
medications by VA.  There is no medical evidence of record 
specifically stating that impotency is a possible long-term 
complication once the medication was discontinued.  The June 
2006 VA examiner identified other possible causes of 
impotency in the veteran's case, such as the documented 
decreased testosterone, history of ethanol abuse with liver 
dysfunction, and depression.

For purposes of this decision, the Board will presume that 
impotency may be an additional disability caused by VA 
prescribed medications.  The medical evidence demonstrates 
that the veteran's impotency is not proximately due to 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar incidence of fault on the part of the 
VA, nor is it the result of an event that was not reasonably 
foreseeable.  The June 2006 VA examiner stated that the VA 
prescribed drugs seemed appropriately prescribed for the 
veteran's mental health conditions.  There is no competent 
medical evidence of record suggesting otherwise.  The Board 
has considered the veteran's assertions that VA is 
responsible for his impotency.  However, as layperson without 
the appropriate medical training and expertise, he is not 
competent to render a probative opinion on a medical matter.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  See also 
38 C.F.R. § 3.159(a) (2006).  

In light of the evidence discussed above, the Board finds 
that the probative medical evidence of record is against the 
claim.  The claim on appeal must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claim, that doctrine 
is not applicable in the instant appeal.  Ortiz v. 


Principi, 274 F. 3d. 1361, 1365 (Fed. Cir. 2001).


ORDER

Entitlement to compensation for impotency, secondary to 
medication prescribed by a Department of Veterans Affairs 
medical facility, pursuant to 38 U.S.C.A. § 1151 is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


